       Case 4:20-cv-01921 Document 1 Filed on 06/01/20 in TXSD Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KEVIN JOHNSON,                                §
                                              §
   Plaintiff                                  §      C.A. No. 20-cv-1921
                                              §
Vs.                                           §
                                              §
                                              §
HARRIS COUNTY,                                §
                                              §
   Defendant                                  §      (JURY TRIAL DEMANDED)


                           PLAINTIFF’S ORIGINAL COMPLAINT

 TO THE HONORABLE UNITED STATES DISTRICT COURT:

        COMES NOW Kevin Johnson (“Plaintiff” or “Mr. Johnson”) filing this his Original

 Complaint against Harris County. (“Defendant” or “Harris County”), and in support of his causes

 of action would respectfully show the Court as follows:


                          I. JURISDICTION, PARTIES AND VENUE

        1.      This Court has jurisdiction over the causes of action alleged by Plaintiff in this

Original Complaint pursuant to Title VII of the Civil Rights Act of 1964 as amended (“Title VII”)

and 42 U.S C §1981 (“Section 1981”).

        2.      Kevin Johnson (“Plaintiff” or “Mr. Johnson”), whose gender is male, is protected by

Title VII and Section 1981, and at all relevant times was an employee within the meaning of the

Act.

        3.      Defendant, Harris County operates in Texas and was at all times, relevant to the

facts and claims in this Complaint, Mr. Johnson’s employer within the meaning of Title VII and

Section 1981.
      Case 4:20-cv-01921 Document 1 Filed on 06/01/20 in TXSD Page 2 of 11



        4.    Plaintiff will serve Defendant Harris County with his Original Complaint by and

through Harris County Judge Lina Hidalgo at 1001 Preston, Houston, Harris County, Texas.

                            Vicarious Liability – Respondeat Superior

        5.      Whenever in this Complaint it is alleged that the Defendant did any act or thing, it is

meant that the Defendant’s supervisors, agents, servants, employees or representatives did such act

and/or that at that time such act was done, it was done with the full authorization or ratification of the

Defendant or was done in the normal and routine course and scope of employment of Defendant’s

supervisors, managers, agents, servants, employees, or representatives.

                  II.     EXHAUSTION OF ADMINSTRATITIVE REMEDIES

        6.      Johnson filed an original Charge of Discrimination (“Charge”) with the United

States Equal Employment Opportunity Commission (hereinafter “EEOC”) on or about May 4,

2018 wherein he averred that Defendant engaged in racial discrimination against him. The EEOC

assigned Mr. Johnson’s Charge the No. 460-2018-03575.

        7.      After investigation of Mr. Johnson’s charge, the EEOC issued him a Right-to-Sue

letter on or about March 5, 2020. Mr. Johnson timely filed suit in federal court within 90 days of

his receipt of his Right-to-Sue letter.

                                  III.    FACTUAL BACKGROUND

        8.      Defendant hired Mr. Johnson as an Inspector in February 2012. At that time,

Defendant paid Mr. Johnson approximately $17/hour. In 2015, the grant under which Mr. Johnson

had been hired ended, and Defendant transferred Mr. Johnson to its engineering department to

work as a development inspector.

        9.      When Defendant transferred Mr. Johnson into its engineering department, Mr.

Johnson had at least fifteen years of experience working as an Inspector for FEMA and had been
     Case 4:20-cv-01921 Document 1 Filed on 06/01/20 in TXSD Page 3 of 11



appointed to FEMA’s “Readi Team,” which consists of a group of inspectors that have performed

their duties above the average inspector and are considered first for employment should a natural

disaster occur. Defendant initially set Mr. Johnson’s pay rate as a development inspector at

approximately $18.00/hr. His supervisor at that time (2015) was Mr. Hunter, an African-American.

       10.    Mr. Johnson received a raise while working under Mr. Hunter. In 2017, Mr. Hunter

retired from working for Defendant and Armando Sanchez (Hispanic) became Mr. Johnson’s new

supervisor.

       11.    After working with Sanchez for a short time, Mr. Johnson noticed a stark difference

in treatment between Sanchez’s treatment of Defendant’s black inspectors like himself and

Defendant’s Hispanic and white employees. To begin, in 2017 Sanchez significantly increased the

pay of J. Vasquez and A. Rodriguez, two employees with less experience and education than Mr.

Johnson. Mr. Johnson did not enjoy the same or similar increase in pay.

       12.    Further, since 2017, Mr. Sanchez has rarely allowed black employees the

opportunity to attend court sessions which allows for valuable experience and is considered

favorable experience during promotion considerations. Instead, Mr. Sanchez has routinely

encouraged and allowed Hispanic and white employees only to attend court sessions.

       13.    Mr. Sanchez has also excluded black employees from development meetings

regarding and between the inspectors in his department. Only Hispanic and white employees are

routinely invited. Similarly, Mr. Sanchez rarely allows senior, black inspectors like Mr. Johnson

the same training opportunities that he allows Hispanic and White inspectors to enjoy. These

exclusions are to the black inspector’s financial detriment because black inspectors do not enjoy

the same leadership and training opportunities and are thus unable to build their resume(s) like

their Hispanic and White counterparts.
      Case 4:20-cv-01921 Document 1 Filed on 06/01/20 in TXSD Page 4 of 11



       14.     Additionally, during Mr. Sanchez’s tenure, he has selected a Hispanic employee on

more than one occasion, who holds the same position as Mr. Johnson, to participate on Defendant’s

interview board. The selected inspector had less experience than Mr. Johnson but Mr. Johnson was

not offered the opportunity offered and given to the Hispanic employee. Experiences like these are

invaluable as an employee seeks promotions and raises within Harris County. Black employees,

however, are often excluded from these valuable type of opportunities.

       15.     What is worse is that under Mr. Sanchez’s reign, Black employees are disciplined

or fired for minor infractions or for policy violations for which they have not received training

while Hispanic and white employees do not face comparable discipline.

       16.     For example, in about April 2018, black employee Mark Johnson was fired for

missing an inspection site and missing a meeting. Upon information and belief, Hispanic

employees have engaged in the same or similar behavior without consequence. Similarly, black

employee L. Price was fired about June 2019 for not being able to locate an inspection site(s).

Upon information and belief, Hispanic and white employees have engaged in the same or similar

behavior without consequence.

       17.     Too, Black employees are given demeaning work such as cleaning up after

Hispanic or white employees while Hispanic and white employees are not required or asked to

perform demeaning work. For example, in September 2017, Mr. Sanchez instructed Mr. Johnson

to clean a truck so that Keith T. (white inspector) could use the truck. Mr. Sanchez has not required

white and Hispanic employees to engage in such demeaning tasks.

       18.     Black employees like Mr. Johnson have routinely requested opportunities to train,

learn and/or lead but Mr. Sanchez has routinely denied Mr. Johnson’s requests by excluding him

from learning opportunities, certification opportunities, court sessions, board sessions and more.
      Case 4:20-cv-01921 Document 1 Filed on 06/01/20 in TXSD Page 5 of 11



       19.     Black employees are also paid grossly less than Hispanic and White employees that

have similar or less experience and education.

       20.     Because of these disparities in treatment, Mr. Johnson filed a charge of

discrimination with the EEOC in May 2018.

       21.     Following Mr. Johnson’s charge of discrimination to the EEOC, Mr. Johnson has

suffered retaliation. Specifically, Mr. Sanchez has since highly scrutinized Mr. Johnson’s job

performance, he has excluded Mr. Johnson from promotion opportunities, and he has begun to

issue Mr. Johnson disciplinary actions which Mr. Johnson never received before.

       22.     For example, in May 2019, while Mr. Sanchez provided all inspectors with at least

24-hour to prepare for an interview for a senior inspector position. Mr. Sanchez notified Mr.

Johnson only 2-hours in advance of his interview. This intentional short-notice sabotaged Mr.

Johnson, who had donated blood on the same morning that Sanchez notified him of his interview

and was therefore tired. Moreover, the email notifying all inspectors of the interview process

specifically stated that interviewees should dress professionally and be prepared for the interview.

Sanchez’s intentional short-notice to Mr. Johnson served to deny Mr. Johnson of his ability to

properly prepare for his interview and ultimately cost Mr. Johnson a promotion.

       23.     For another example, in January 2020, Mr. Sanchez disciplined and wrote Mr.

Johnson up for an alleged unclean car. Yet Defendant had never notified Mr. Johnson of its policy

regarding cleaning his car before the discipline and had not trained Mr. Johnson on its preferred

method of cleaning a car. Moreover, other inspectors who are Hispanic and white have vehicles

that are routinely unkempt and have never been disciplined.

       24.     When Mr. Johnson complained that the January 2020 write-up was not warranted

and was unfair, Mr. Sanchez increased Mr. Johnson’s write-up to a 6-month probation.
      Case 4:20-cv-01921 Document 1 Filed on 06/01/20 in TXSD Page 6 of 11



       25.     In addition to the unwarranted and retaliatory disciple and exclusion from

promotion opportunities, Mr. Johnson has faced retaliatory incidents such as having a tape-

recorder hidden in the truck he drives and finding a microwave placed on the center of his desk

before he arrives to work. These type activities are intimidating, harassing and retaliatory.

       26.     Supervisor Sanchez has consistently treated Mr. Johnson and other black inspectors

differently than non-blacks.

       27.     Hispanic and white inspectors who hold same position as black inspectors but

possess less job experience and/or education get higher pay rates and titles than Defendant’s black

inspectors.   For instance, In May 2018, Mr. Johnson’s (African-American) pay rate was

approximately $19.00/hour compared to J. Velasquez (Hispanic) who was paid $25.00/hour. Also,

in 2019, Mr. Johnson’s pay rate was approximately $21.00/hr. compared to J. Velasquez’s pay of

at least $26.00/hr.

       28.     As set forth herein, Defendant makes harsh and unfair employment decisions based

on race which has detrimentally affected Mr. Johnson and other black employees in their

employment and pay with Harris County, and has retaliated against Mr. Johnson for his complaints

of race discrimination. By this lawsuit, Mr. Johnson seeks redress.

                                   IV.     CAUSES OF ACTION

   A. RACE DISCRIMINATION TITLE VII AND SECTION 1981

       29.     Plaintiff repeats and re-alleges by reference each allegation contained in the

paragraphs above and incorporates them here as though fully set forth.

       30.     Defendant violated Plaintiff’s civil rights in violation of Title VII and Section 1981

by subjecting Plaintiff to disparate treatment based on his race, excluding him from promotion,
      Case 4:20-cv-01921 Document 1 Filed on 06/01/20 in TXSD Page 7 of 11



training, and learning opportunities and discriminating against Plaintiff with respect to his pay

because of his race.

        31.     These violations consisted of discrimination of a continuous nature and led to the

loss and impairment in whole or part, of the wages, benefits, promotions, privileges, and terms and

conditions of Plaintiff’s employment with Defendant.

        32.     Such employment practices were not job-related and were not consistent with

business necessity.

        33.     Such employment practices were not based on (1) a seniority system; (2) merit

system; (3) system measuring earnings by quantity or quality of production; or (4) a differential

based on any other factor other than race.

        34.     The above-described acts by Defendant caused Plaintiff substantial injury and

damage. As a direct and proximate result of Defendant’s race discrimination against him, Plaintiff

has suffered and will continue to suffer pain and suffering, and extreme and severe mental anguish

and emotional distress. Plaintiff is thereby entitled to general and liquidated damages in amounts

that will be proven at trial.

        35.     The above-described acts on Defendant’s part were intentional, committed with

malice and undertaken in violation of Title VII and Section 1981 proximately causing Plaintiff

substantial injuries and damages.

        36.     Defendant, through its agents, supervisors, or employees further violated Plaintiff’s

civil rights in violation of Title VII and 42 U.S.C. §1981 by intentionally interfering with

Plaintiff’s employment because of his race (African-American). Defendant subjected Plaintiff to

disparate treatment in decisions regarding promotions, discipline and the payment of wages based
      Case 4:20-cv-01921 Document 1 Filed on 06/01/20 in TXSD Page 8 of 11



on race. Defendant denied Plaintiff benefits of employment which were freely offered to its

Hispanic employees.

       37.     Defendant acted with malice or reckless indifference to Plaintiff’s state and

federally protected rights to be free from discrimination in him employment based on his race.

Defendant’s acts were intentional and consisted of discrimination of a continuous nature. Further,

Defendant’s discrimination against Plaintiff led to the diminution and impairment in whole or part,

of his wages, benefits, promotions, privileges, and terms and conditions of employment. The

above-described acts on Defendant’s part caused Plaintiff substantial injury and damage.

       38.     As a direct and proximate result of Defendant’s willful, knowing and intentional

discrimination against him, Plaintiff has suffered and will continue to suffer pain and suffering,

and extreme and severe mental anguish and emotional distress. Plaintiff is thereby entitled to

general and compensatory damages in amounts to be proven at trial.

       39.     The above-described acts by Defendant against Plaintiff are clear and direct

violations of Title VII and Section 1981.

   B. RETALIATION PURSUANT TO TITLE VII AND SECTION 1981

       40.     Plaintiff repeats and re-alleges by reference each allegation contained in the

paragraphs above and incorporates them here as though fully set forth.

       41.   After complaining to management and to the EEOC of maltreatment, Plaintiff was

subsequently and repeatedly harassed, harangued, ignored, denied pay increases and promotions

and disciplined.

       42.     As herein alleged, Defendant illegally retaliated against Plaintiff because he

complained of maltreatment and discrimination. Defendant had no legitimate business reasons for

any of such acts. Each act of retaliation is in violation of 42 U.S.C. §1981 and Title VII's anti-
      Case 4:20-cv-01921 Document 1 Filed on 06/01/20 in TXSD Page 9 of 11



retaliation provisions.

       43.     As a direct and proximate result of Defendant's willful, knowing and intentional

discrimination and retaliation against him, Plaintiff has suffered and will continue to suffer pain

and suffering, and extreme and severe mental anguish and emotional distress. Plaintiff is thereby

entitled to general and compensatory damages in amounts to be proven at trial.

       44.     The above-described acts on Defendant's part were undertaken in violation of 42

U.S.C. §1981 and Title VII and proximately caused Plaintiff substantial injuries and damages.

                                        V.      DAMAGES

       45.      Defendant’s conduct constitutes violations of statutory and/or common law. Such

unlawful conduct seriously affected Plaintiff in his occupation. Because of Defendant’s unlawful

conduct, Plaintiff has suffered, suffers, and will continue to suffer financial loss, humiliation,

mental anxiety and stress, and other damages. Plaintiff has suffered direct injury as a proximate

result of the unlawful discriminatory practices, policies and procedures of Defendant.

Accordingly, Plaintiff seeks all general, special, incidental and consequential damages in an

amount to be proved at trial.

        46.    Because of Defendant’s unlawful and tortious conduct, it has been necessary for

Plaintiff to retain the undersigned attorney to represent his in these causes of action, and Plaintiff

has agreed to pay his attorney reasonable attorney’s fees for the preparation and trial of these

causes, and further for any appeal thereof should same become necessary.

       47.     Additionally, Plaintiff has incurred out-of-pocket expenses, which include

litigation costs and other expenses to preserve his ability to earn a living. Accordingly, Plaintiff

seeks all general, special, incidental and consequential damages as shall be proven at trial.
     Case 4:20-cv-01921 Document 1 Filed on 06/01/20 in TXSD Page 10 of 11



       48.     Further, Plaintiff seeks pre-judgment interest at a rate commensurate with the actual

rate of interest in the marketplace or, alternatively, the statutory rate of interest because of the

delay in receiving the damages and to avoid unjust enrichment to Defendant. Plaintiff also seeks

post-judgment interest at the maximum rate allowed by law in the event that Defendant does not

promptly tender damages assessed against it and to avoid unjustly enriching Defendant.

                                       VI.      JURY DEMAND

        49.    Plaintiff requests that this action be heard before a jury.

                                         VII.    PRAYER

       WHEREFORE, premises considered, Plaintiff prays that Defendant be cited to appear and

answer herein, and that on final trial, Plaintiff have judgment against Defendant for:

       a.      Permanent injunction enjoining Defendant, its agents, successors, employees, and
               those acting in consort with Defendant from engaging in any employment practice
               which discriminates on the basis of race and/or protected complaints.

       b.      All damages to which Plaintiff may be entitled pursuant to this Complaint, or any
               further amendment(s) thereto, including but not limited to back pay, reinstatement
               or front pay in lieu of reinstatement, loss of earnings in the past, loss of earning
               capacity in the future, loss of benefits in the past, loss of benefits in the future,
               statutory relief at law, and equity;

       c.      Compensatory damages for pain and mental suffering in the past and future;

       d.      Reasonable attorney's fees, with conditional awards in the event of appeal;

       e.      Pre-judgment interest at the highest rate permitted by law;

       f.      Post-judgment interest from the judgment until paid at the highest rate permitted by
               law;

       g.      Costs of court and expert witness fees incurred by Plaintiff in the preparation and
               prosecution of this action; and

       h.      Such other and further relief, at law or in equity, to which Plaintiff may be entitled,
               whether by this Original Complaint or by any further amendment hereto.
     Case 4:20-cv-01921 Document 1 Filed on 06/01/20 in TXSD Page 11 of 11



                                               Respectfully submitted,

                                              The Murphy Law Practice, PLLC

                                              /s/ Marjorie A. Murphy
                                              Marjorie A. Murphy
                                              State Bar No. 24013218
                                              Federal Bar No. 34512
                                              3355 W. Alabama, Ste. 670
                                              Houston, Texas 77098
                                              Telephone: (832) 564-3804
                                              Facsimile: (832) 553-7441
                                              Email: marjorie@themurphylawpractice.com
                                              ATTORNEY-IN-CHARGE FOR
                                              PLAINTIFF KEVIN JOHNSON




                                 CERTIFICATE OF SERVICE


        I hereby certify that on this 1st day of June 2020, this instrument was filed pursuant to the
electronic filing guidelines set forth by the United States District Court for the Southern District
of Texas, Houston Division.


                                                     /s/ Marjorie A. Murphy
                                                     Marjorie A. Murphy
